Order, Family Court, New York County (Rhoda Cohen, J.), entered January 15, 1997, which dismissed the petition on speedy trial grounds, unanimously reversed, on the law, without costs, the petition reinstated and the matter remanded to Family Court for further proceedings.
The Family Court erred by dismissing the petition, on the ground of the presentment agency’s failure to commence a fact-finding hearing in timely fashion, on the 56th day after respondent’s initial appearance. Since respondent was not *21detained, petitioner had 60 days within which to commence such hearing (Family Ct Act § 340.1 [2]; Matter of Saul H., 234 AD2d 223; Matter of James T., 220 AD2d 352). Concur — Sullivan, J. P., Ellerin, Williams, Tom and Mazzarelli, JJ.